Opinion by
Tilson, J.
In accordance with stipulation of counsel and following Abstract 38647, fabrics, with fast edges, not exceeding 12 inches in width, in chief value of rayon, jacquard-figured, imported and withdrawn for consumption prior to the French Trade Agreement (T. D. 48316) were held dutiable at 70 percent ad valorem plus 45 cents per pound under paragraph 1308, and those subsequent thereto were held dutiable at 45 percent ad valorem plus 45 cents per pound under paragraph 1308 and said trade agreement. Woven fabrics *241wholly or in chief value of any of the materials provided for in paragraph 385, classified at 90 percent ad valorem under paragraph 1529 (a), imported or withdrawn for consumption prior to the said trade agreement were held dutiable at 55 percent under paragraph 385, and those subsequent thereto at 40 percent under paragraph 385 and the said French Trade Agreement, following Meyer v. United States (6 Cust. Ct. 191, C. D. 459). Protests sustained to this extent.